     2:21-cv-02523-RMG   Date Filed 08/10/21   Entry Number 1   Page 1 of 49




                   IN THE UNITED STATES DISTRICT
             FOR THE COURT DISTRICT OF SOUTH CAROLINA
                        CHARLESTON DIVISION

DIANE HARWOOD, INDIVIDUALLY
AND ON BEHALF OF ALL WRONGFUL
DEATH BENEFICIARIES OF ROY
LINDSAY HARWOOD, DECEASED                                           PLAINTIFF

                                                                  MDL NO. 2873

                                          Master Docket No: 2:18-mn-2873-RMG

                                                    JUDGE RICHARD GERGEL

V.

                                           Civil Action No: 2:21-cv-2523-RMG

3M COMPANY (f/k/a Minnesota Mining
and Manufacturing Company);
ACG CHEMICALS AMERICAS INC.
AMEREX CORPORATION;
ARCHROMA MANAGEMENT, LLC;
ARKEMA, INC.;
BUCKEYE FIRE EQUIPMENT COMPANY;
CARRIER GLOBAL CORPORATION;
CHEMDESIGN PRODUCTS, INC.;
CHEMGUARD, INC.;
CHEMICALS, INC.;
CHEMOURS COMPANY FC, LLC;
CHUBB FIRE, LTD;
CLARIANT CORP.;
CORTEVA, INC.;
DEEPWATER CHEMICALS, INC.;
DU PONT DE NEMOURS INC.
(f/k/a DOWDUPONT INC.);
DYNAX CORPORATION;
E.I. DU PONT DE NEMOURS AND COMPANY;
FIRE PRODUCTS GP HOLDING, LLC;
KIDDE-FENWAL, INC.;
KIDDE PLC;
NATION FORD CHEMICAL COMPANY;
NATIONAL FOAM, INC.;
THE CHEMOURS COMPANY;
     2:21-cv-02523-RMG      Date Filed 08/10/21    Entry Number 1   Page 2 of 49




TYCO FIRE PRODUCTS LP, as successor-in-interest to
The Ansul Company;
UNITED TECHNOLOGIES CORPORATION;
UTC FIRE & SECURITY AMERICAS CORPORATION, INC.
(f/k/a GE Interlogix, Inc.)                                          DEFENDANTS


                                    COMPLAINT


      COMES NOW, Diane Harwood, individually and on behalf of all wrongful

death beneficiaries of Roy Lindsay Harwood, Deceased, by and through undersigned

counsel, and alleges upon information and belief as follows:

                                  INTRODUCTION

      1.     Plaintiff Diane Harwood (“Plaintiff”) brings this action for damages for

the wrongful death of her husband, Roy Lindsay Harwood (“Harwood”) resulting

from exposure to aqueous film-forming foams (“AFFF”) containing the toxic

chemicals collectively known as per and polyfluoroalkyl substances (“PFAS”). PFAS

includes, but is not limited to, perfluorooctanoic acid (“PFOA”) and perfluorooctane

sulfonic acid (“PFOS”) and related chemicals including those that degrade to PFOA

and/or PFOS.

      2.     AFFF is a specialized substance designed to extinguish petroleum-

based fires. It has been used for decades by military and civilian firefighters to

extinguish fires in training and in response to Class B fires.

      3.     Defendants collectively designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, promoted,

sold, and/or otherwise released into the stream of commerce AFFF with knowledge




                                           2
     2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1   Page 3 of 49




that it contained highly toxic and bio persistent PFASs, which would expose end

users of the product to the risks associated with PFAS. Further, defendants

designed, marketed, developed, manufactured, distributed, released, trained users,

produced instructional materials, promoted, sold and/or otherwise handled and/or

used underlying chemicals and/or products added to AFFF which contained PFAS

for use in firefighting.

       4.     PFAS binds to proteins in the blood of humans exposed to the material

and remains and persists over long periods of time. Due to their unique chemical

structure, PFAS accumulates in the blood and body of exposed individuals.

       5.     PFAS are highly toxic and carcinogenic chemicals. Defendants knew,

or should have known, that PFAS remain in the human body while presenting

significant health risks to humans.

       6.     Defendants’ PFAS-containing AFFF products were used by Harwood in

their intended manner, without significant change in the products’ condition.

Harwood was unaware of the dangerous properties of the Defendants’ AFFF

products and relied on the Defendants’ instructions as to the proper handling of the

products. Harwood’s consumption, inhalation and/or dermal absorption of PFAS

from Defendant’s AFFF products caused him to develop the serious medical

conditions and complications alleged herein.

       7.     Through this action, Plaintiff seeks to recover compensatory and

punitive damages arising out of the permanent and significant damages sustained

as a direct result of exposure to Defendants’ AFFF products at various locations by




                                          3
     2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1     Page 4 of 49




Harwood during the course of his training and firefighting activities. Plaintiff

further seeks injunctive, equitable, and declaratory relief arising from the same.

                          JURISIDICTION AND VENUE

      8.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C.

§1332(a)(1), because the Plaintiff and Defendants are citizens of different states

and the amount in controversy exceeds $75,000.00, excluding interest and costs.

        9.   Venue is proper in this District Court pursuant to this Court’s Case

Management Order (“CMO”) No. 3. Plaintiff states that but for the Order

permitting direct filing in the United States District Court for the District of South

Carolina, Plaintiff would have filed this Complaint in the United States District

Court for the Southern District of Mississippi. Further, in accordance with CMO 3,

Plaintiff designates the United States District Court for the Southern District of

Mississippi as the home venue. Venue is originally proper in the District Court

pursuant to 28 U.S.C. §1391 because it is the judicial district in which Plaintiff was

a resident and/or citizen, a substantial part of the events or omissions giving rise to

the claims occurred, and Defendants conduct business within the district.

                                      PARTIES

      10.    Plaintiff is an adult citizen of Hancock County, Mississippi. Plaintiff is

the surviving spouse of Harwood. At the time of his death on December 16, 2020,

Harwood was an adult resident of Hancock County, Mississippi, residing at 215

Highpointe Drive, Diamondhead, Mississippi 39525.

      11.    Harwood was diagnosed with bladder cancer as a result of exposure to




                                          4
     2:21-cv-02523-RMG         Date Filed 08/10/21    Entry Number 1    Page 5 of 49




Defendants’ AFFF products.

      12.    Defendants are designers, marketers, developers, manufacturers,

distributors, releasers, instructors, promotors and sellers of PFAS-containing AFFF

products or underlying PFAS containing chemicals used in AFFF production. The

following Defendants, at all times relevant to this lawsuit, manufactured, designed,

marketed, distributed, released, instructed, promoted and/or otherwise sold (directly

or indirectly) PFAS-containing AFFF products to various locations for use in fighting

Class B fires such that each Defendant knew or should have known said products

would be delivered to areas for active use by Harwood during the course of training

and firefighting activities.

      13.    Defendant, 3M Company, f/k/a Minnesota Mining and Manufacturing

Company, (“3M”), is a Delaware corporation and does business throughout the

United States. 3M has its principal place of business at 3M Center, St. Paul,

Minnesota 55133.

      14.    3M     designed,    marketed,       developed,   manufactured,   distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.




                                             5
     2:21-cv-02523-RMG     Date Filed 08/10/21   Entry Number 1   Page 6 of 49




      15.    Defendant AGC Chemicals Americas, Inc. (“ACG”) is a Delaware

corporation and does business throughout the United States. ACG has its principal

place of business at 55 E. Uwchlan Ave., Suite 201, Exton, Pennsylvania 19341.

      16.    AGC designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

      17.    Defendant Amerex Corporation (“Amerex”) is an Alabama corporation

and does business throughout the United States. Amerex has its principal place of

business at 7595 Gadsden Highway, Trussville, Alabama 35173.

      18.    Amerex designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.




                                          6
     2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1   Page 7 of 49




      19.    Defendant Archroma Management, LLC (“Archroma”) is a foreign

limited liability company, with offices at Neuhofstrasse 11, 4153 Reinach, Basel-

Land, Switzerland. Upon information and belief, Archroma is registered in

Switzerland. Upon information and belief, Archroma was formed in 2013 as part of

the acquisition of Clariant Corporation’s Textile Chemicals, Paper Specialities and

Emulsions business by SK Capital Partners.

      20.    Archroma designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

      21.    Defendant Arkema, Inc. (“Arkema”) is a Pennsylvania corporation and

does business throughout the United States. Arkema has its principal place of

business at 900 1st Avenue, King of Prussia, Pennsylvania 19406. Upon information

and belief, assets of Arkema’s fluorochemical business were purchased by

Defendant Dupont in 2002.

      22.    Arkema designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting




                                          7
     2:21-cv-02523-RMG     Date Filed 08/10/21   Entry Number 1   Page 8 of 49




training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

       23.    Defendant Buckeye Fire Equipment Company (“Buckeye”) is an Ohio

corporation and does business throughout the United States. Buckeye has its

principal place of business at 110 Kings Road, Mountain, North Carolina 28086.

       24.    Buckeye designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, sold and/or otherwise

handled and/or used AFFF containing PFAS that are used in firefighting training

and response exercises which are the subject of this Complaint. Further, Defendant

designed, marketed, developed, manufactured, distributed, released, trained users,

produced instructional materials, promoted, sold and/or otherwise handled and/or

used underlying chemicals and/or products added to AFFF which contained PFAS

for use in firefighting.

       25.    Defendant Carrier Global Corporation (“Carrier”) is a Delaware

corporation and does business throughout the United States. Carrier has its

principal place of business at 13995 Pasteur Boulevard, Palm Beach Gardens,

Florida 33418. Upon information and belief, Carrier was formed in 2020 and is the

parent company of Kidde-Fenwal, Inc., a manufacturer of AFFF.

       26.    Carrier designed, marketed, developed, manufactured, distributed,




                                          8
     2:21-cv-02523-RMG     Date Filed 08/10/21   Entry Number 1      Page 9 of 49




released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

      27.    Defendant ChemDesign Products, Inc. (“ChemDesign”) is a Texas

corporation and does business throughout the United States. ChemDesign has its

principal place of business at 2 Stanton Street, Marinette, Wisconsin 54143.

      28.    ChemDesign      designed,    marketed,     developed,     manufactured,

distributed, released, trained users, produced instructional materials, promoted,

sold and/or otherwise handled and/or used AFFF containing PFAS that are used in

firefighting training and response exercises which are the subject of this Complaint.

Further, Defendant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used underlying chemicals and/or products added to

AFFF which contained PFAS for use in firefighting.

      29.    Defendant Chemguard, Inc. (“Chemguard”) is a Wisconsin corporation

and does business throughout the United States. Chemguard has its principal place

of business at One Stanton Street, Marinette, Wisconsin 54143.

      30.    Chemguard designed, marketed, developed, manufactured, distributed,




                                          9
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1   Page 10 of 49




released, trained users, produced instructional materials, sold and/or otherwise

handled and/or used AFFF containing PFAS that are used in firefighting training

and response exercises which are the subject of this Complaint. Further, Defendant

designed, marketed, developed, manufactured, distributed, released, trained users,

produced instructional materials, promoted, sold and/or otherwise handled and/or

used underlying chemicals and/or products added to AFFF which contained PFAS

for use in firefighting.

       31.    Defendant Chemicals, Inc. (“Chemicals”) is a Texas corporation and

does business throughout the United States. Chemicals has its principal place of

business at 12321 Hatcherville Road, Baytown, Texas 77521.

       32.    Chemicals designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

       33.    Defendant Chemours Company FC, LLC (“Chemours FC”), is a

Delaware corporation and does business throughout the United States. Chemours

has its principal place of business at 1007 Market Street, Wilmington, Delaware

19899. Chemours FC is a subsidiary of The Chemours Company.




                                          10
    2:21-cv-02523-RMG     Date Filed 08/10/21    Entry Number 1   Page 11 of 49




      34.   Chemours     FC    designed,     marketed,   developed,   manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used AFFF containing PFAS that are the subject of this

Complaint. Further, Defendant designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, promoted,

sold and/or otherwise handled and/or used underlying chemicals and/or products

added to AFFF which contained PFAS for use in firefighting.

      35.   Defendant Chubb Fire, Ltd. (“Chubb”) is a foreign private limited

company, with offices at Littleton Road, Ashford, Middlesex, United Kingdom TW15

1TZ. Upon information and belief, Chubb is registered in the United Kingdom with a

registered number of 134210. Upon information and belief, Chubb is or has been

composed of different subsidiaries and/or divisions, including but not limited to,

Chubb Fire & Security Ltd., Chubb Security, PLC, Red Hawk Fire & Security, LLC,

and/or Chubb National Foam, Inc.

      36.   Chubb Fire designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used AFFF containing PFAS that are the subject of this Complaint.

Further, Defendant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used underlying chemicals and/or products added to AFFF

which contained PFAS for use in firefighting.

      37.   Defendant Clariant Corporation (“Clariant”) is a New York corporation




                                        11
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1   Page 12 of 49




and does business throughout the United States. Clariant has its principal place of

business at 4000 Monroe Road, Charlotte, North Carolina 28205.

      38.    Clariant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

      39.    Defendant Corteva, Inc. (“Corteva”) is a Delaware Corporation that

conducts business throughout the United States. Its principal place of business is

Chestnut Run Plaza 735, Wilmington, Delaware 19805. Corteva is the successor-in-

interest to Dupont Chemical Solutions Enterprise.

      40.    Corteva designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used AFFF containing PFAS that are the subject of this Complaint.

Further, Defendant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used underlying chemicals and/or products added to AFFF

which contained PFAS for use in firefighting.

      41.    Defendant Deepwater Chemicals, Inc. (“Deepwater”) is a Delaware




                                          12
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1     Page 13 of 49




corporation and does business throughout the United States. Deepwater’s principal

place of business is at 196122 E County Road 735, Woodward, Oklahoma 73801.

      42.    Deepwater designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

      43.    Defendant Du Pont de Nemours Inc. (f/k/a DowDuPont, Inc.)

(“DowDuPont”), is a Delaware corporation and does business throughout the United

States. DowDuPont, has its principal place of business at 1007 Market Street,

Wilmington, Delaware 19899 and 2211 H.H. Dow Way, Midland, Michigan 48674.

DowDupont was created in 2015 to transfer Chemours and DuPont liabilities for

manufacturing and distributing flurosurfactants to AFFF manufacturers.

      44.    DowDuPont       designed,    marketed,    developed,      manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used AFFF containing PFAS that are the subject of this

Complaint. Further, Defendant designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, promoted,

sold and/or otherwise handled and/or used underlying chemicals and/or products




                                          13
    2:21-cv-02523-RMG     Date Filed 08/10/21   Entry Number 1    Page 14 of 49




added to AFFF which contained PFAS for use in firefighting.

      45.   Defendant Dynax Corporation (“Dynax”) is a New York corporation

that conducts business throughout the United States. Its principal place of business

is 103 Fairview Park Drive, Elmsford, New York, 10523-1544.

      46.   Dynax designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used AFFF containing PFAS that are the subject of this Complaint.

Further, Defendant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used underlying chemicals and/or products added to AFFF

which contained PFAS for use in firefighting.

      47.   Defendant E. I. du Pont de Nemours and Company (“DuPont”), is a

Delaware corporation and does business throughout the United States. DuPont has

its principal place of business at 1007 Market Street, Wilmington, Delaware 19898.

      48.   DuPont designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used AFFF containing PFAS that are the subject of this Complaint.

Further, Defendant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used underlying chemicals and/or products added to AFFF

which contained PFAS for use in firefighting.

      49.   Defendant Fire Products GP Holding, LLC (“Fire Products GP”) is a




                                        14
    2:21-cv-02523-RMG       Date Filed 08/10/21     Entry Number 1   Page 15 of 49




Delaware corporation that conducts business throughout the United States. Its

principal place of business is The Corporation Trust Co., Corporation Trust Center,

1209 Orange Street, Wilmington, Delaware 19801. Upon information and belief,

Fire Products GP is a minority shareholder of Tyco Fire Products LP.

      50.    Fire Products GP designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used AFFF containing PFAS that are the subject of this

Complaint. Further, Defendant designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, promoted,

sold and/or otherwise handled and/or used underlying chemicals and/or products

added to AFFF which contained PFAS for use in firefighting.

      51.    Defendant Kidde-Fenwal, Inc.           (“Kidde-Fenwal”) is a corporation

organized under the laws of the State of Delaware and does business throughout the

United States. Kidde-Fenwal has its principal place of business at One Financial

Plaza, Hartford, Connecticut 06101. Kidde-Fenwal is the successor-in-interest to

Kidde Fire Fighting, Inc. (f/k/a Chubb National Foam, Inc. f/k/a National Foam

System, Inc.) (collectively, “Kidde/Kidde Fire”).

      52.    Kidde-Fenwal      designed,    marketed,      developed,   manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used AFFF containing PFAS that are the subject of this

Complaint. Further, Defendant designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, promoted,




                                           15
    2:21-cv-02523-RMG     Date Filed 08/10/21   Entry Number 1    Page 16 of 49




sold and/or otherwise handled and/or used underlying chemicals and/or products

added to AFFF which contained PFAS for use in firefighting.

      53.   Defendant Kidde P.L.C., Inc. (“Kidde P.L.C.”) is a foreign corporation

organized and existing under the laws of the State of Delaware and does business

throughout the United States. Kidde P.L.C. has its principal place of business at

One Carrier Place, Farmington, Connecticut 06034. Upon information and belief,

Kidde PLC was formerly known as Williams Holdings, Inc. and/or Williams US, Inc.

      54.   Kidde    P.L.C.   designed,    marketed,    developed,   manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used AFFF containing PFAS that are the subject of this

Complaint. Further, Defendant designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, promoted,

sold and/or otherwise handled and/or used underlying chemicals and/or products

added to AFFF which contained PFAS for use in firefighting.

      55.   Defendant Nation Ford Chemical Company (“Nation Ford”) is a South

Carolina company and does business throughout the United States. Nation Ford

has its principal place of business at 2300 Banks Street, Fort Mill, South Carolina

29715.

      56.   Nation    Ford    designed,    marketed,   developed,    manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used AFFF containing PFAS that are the subject of this

Complaint. Further, Defendant designed, marketed, developed, manufactured,




                                          16
    2:21-cv-02523-RMG         Date Filed 08/10/21   Entry Number 1    Page 17 of 49




distributed, released, trained users, produced instructional materials, promoted,

sold and/or otherwise handled and/or used underlying chemicals and/or products

added to AFFF which contained PFAS for use in firefighting.

      57.    Defendant National Foam, Inc. (“National Foam”) is a Delaware

corporation and does business throughout the United States. National Foam has its

principal place of business at 141 Junny Road, Angier, North Carolina, 27501.

      58.    National       Foam   designed,     marketed,   developed,   manufactured,

distributed, released, trained users, produced instructional materials, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting

training and response exercises which are the subject of this Complaint. Further,

Defendant designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, promoted, sold and/or otherwise

handled and/or used underlying chemicals and/or products added to AFFF which

contained PFAS for use in firefighting.

      59.    Defendant The Chemours Company (“Chemours”), is a Delaware

corporation and does business throughout the United States. Chemours has its

principal place of business 1007 Market Street, Wilmington, Delaware 19898. Upon

information and belief, Chemours was spun off from DuPont in 2015 to assume

PFAS related liabilities.

      60.    Chemours designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used AFFF containing PFAS that are the subject of this Complaint.




                                            17
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1   Page 18 of 49




Further, Defendant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used underlying chemicals and/or products added to AFFF

which contained PFAS for use in firefighting.

      61.    Defendant Tyco Fire Products, LP, as successor-in-interest to The

Ansul Company (“Tyco”), is a Delaware limited partnership and does business

throughout the United States. Tyco has its principal place of business at 1400

Pennbrook Parkway, Lansdale, Pennsylvania 19466. Tyco manufactured and

currently manufactures the Ansul brand of products, including Ansul brand AFFF

containing PFAS.

      62.    Tyco is the successor in interest to the corporation formerly known as

The Ansul Company (“Ansul”). At all times relevant, Tyco/Ansul designed,

marketed, developed, manufactured, distributed released, trained users, produced

instructional materials, sold and/or otherwise handled and/or used AFFF containing

PFAS that are used in firefighting training and response exercises which are the

subject of this Complaint. Further, Defendant designed, marketed, developed,

manufactured, distributed, released, trained users, produced instructional materials,

promoted, sold and/or otherwise handled and/or used underlying chemicals and/or

products added to AFFF which contained PFAS for use in firefighting.

      63.    Defendant United Technologies Corporation (“United Technologies”) is

a foreign corporation organized and existing under the laws of the State of

Delaware and does business throughout the United States. United Technologies




                                         18
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1   Page 19 of 49




has its principal place of business at 8 Farm Springs Road, Farmington,

Connecticut 06032.

      64.   United Technologies designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used AFFF containing PFAS that are the subject of this

Complaint. Further, Defendant designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, promoted,

sold and/or otherwise handled and/or used underlying chemicals and/or products

added to AFFF which contained PFAS for use in firefighting.

      65.   Defendant UTC Fire & Security Americas Corporation, Inc. (f/k/a GE

Interlogix, Inc.) (“UTC”) is a North Carolina corporation and does business

throughout the United States. UTC has principal place of business at 3211 Progress

Drive, Lincolnton, North Carolina 28092. Upon information and belief, Kidde-

Fenwal, Inc. is part of the UTC Climate Control & Security unit of United

Technologies Corporation.

      66.   UTC designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used AFFF containing PFAS that are the subject of this Complaint.

Further, Defendant designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold and/or

otherwise handled and/or used underlying chemicals and/or products added to AFFF

which contained PFAS for use in firefighting.




                                          19
    2:21-cv-02523-RMG      Date Filed 08/10/21     Entry Number 1   Page 20 of 49




      67.    When reference is made in this Complaint to any act or omission of any

of the Defendants, it shall be deemed that the officers, directors, agents, employees,

or representatives of the Defendants committed or authorized such act or omission,

or failed to adequately supervise or properly control or direct their employees while

engaged in the management, direction, operation, or control of the affairs of

Defendants, and did so while acting within the scope of their duties, employment or

agency.

      68.    The term “Defendant” or “Defendants” refers to all Defendants named

herein jointly and severally, unless otherwise stated.

                              FACTUAL ALLEGATIONS

      69.    Aqueous Film-Forming Foam (“AFFF”) is a combination of chemicals

used to extinguish hydrocarbon fuel-based fires.

      70.    AFFF-containing fluorinated surfactants have better firefighting

capabilities than water due to their surfactant-tension lowering properties which

allow the compound(s) to extinguish fire by smothering, ultimately starving it of

oxygen.

      71.    AFFF is a Class-B firefighting foam. It is mixed with water and used to

extinguish fires that are difficult to fight, particularly those that involve petroleum

or other flammable liquids.

      72.    Defendants designed, marketed, developed, manufactured, distributed,

released, trained users, produced instructional materials, promoted, sold, and/or

otherwise handled AFFF containing toxic PFAS or underlying PFAS containing




                                          20
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1   Page 21 of 49




chemicals used in AFFF production that were used by entities around the country,

including military, county, and municipal firefighting departments.

         73.   Defendants have each designed, marketed, developed, manufactured,

distributed, released, trained users on, produced instructional materials for, sold,

and/or otherwise handled and/or used AFFF containing PFAS, in such a way as to

cause the contamination of Harwood’s blood and/or body with PFAS, and the

resultant biopersistence and bioaccumulation of such PFAS in the blood and/or body

of Harwood.

         74.   AFFF was introduced commercially in the mid-1960s and rapidly

became the primary firefighting foam in the United States and in other parts of the

world. It contains PFAS, which are highly fluorinated synthetic chemical

compounds whose family include PFOS and PFOA.

         75.   PFAS are a family of chemical compounds containing fluorine and

carbon atoms.

         76.   PFAS have been used for decades in the manufacture of AFFF. The

PFAS family of chemicals are entirely human-made and do not naturally occur or

otherwise exist.

         77.   Prior to commercial development and large-scale manufacture and use

of AFFF containing PFAS, no such PFAS had been found or detected in human

blood.

         A.     AFFF / PFAS Hazardous Effects on Humans

         78.   AFFF and its components are associated with a wide variety of adverse




                                          21
    2:21-cv-02523-RMG       Date Filed 08/10/21    Entry Number 1   Page 22 of 49




health effects in humans.

      79.    Exposure to Defendants’ AFFF has been linked to serious medical

conditions including, but not limited to, kidney cancer, testicular cancer, liver

cancer, testicular tumors, pancreatic cancer, prostate cancer, leukemia, lymphoma,

bladder cancer, thyroid disease and infertility.

      80.    By at least the end of the 1960s, animal toxicity testing performed by

Defendants’ manufacturing and/or using PFAS indicated that exposure to such

materials, including at least PFOA, resulted in various adverse health effects

among multiple species of laboratory animals, including toxic effects to the liver,

testes, adrenals, and other organs and bodily systems.

      81.    By at least the end of the 1960s, additional research and testing

performed by Defendants’ manufacturing and/or using PFAS indicated that such

materials, including at least PFOA, because of their unique chemical structure,

were resistant to environmental degradation and would persist in the environment

essentially unaltered if allowed to enter the environment.

      82.    By at least the end of the 1970s, additional research and testing

performed by Defendants’ manufacturing and/or using PFAS indicated that one or

more such materials, including at least PFOA and PFOS, because of their unique

chemical structure, would bind to proteins in the blood of animals and humans

exposed to such materials where such materials would remain and persist over long

periods of time and would accumulate in the blood/body of the exposed individuals

with each additional exposure.




                                          22
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1   Page 23 of 49




      83.     By at least the end of the 1980s, additional research and testing

performed by Defendants’ manufacturing and/or using PFAS indicated that at least

one such PFAS, PFOA, had caused Leydig cell (testicular) tumors in a chronic

cancer study in rats, resulting in at least one such Defendant, DuPont, classifying

such PFAS internally as a confirmed animal carcinogen and possible human

carcinogen.

      84.     It was understood by Defendants by at least the end of the 1980s that a

chemical that caused cancer in animal studies must be presumed to present a

cancer risk to humans, unless the precise mechanism of action by which the tumors

were caused was known and would not occur in humans.

      85.     By at least the end of the 1980s, scientists had not determined the

precise mechanism of action by which any PFAS caused tumors. Therefore,

scientific principles of carcinogenesis classification mandated Defendants presume

any such PFAS material that caused tumors in animal studies could present a

potential cancer risk to exposed humans.

      86.     By at least the end of the 1980s, additional research and testing

performed by Defendants’ manufacturing and/or using PFAS, including at least

DuPont, indicated that elevated incidence of certain cancers and other adverse

health effects, including elevated liver enzymes and birth defects, had been observed

among workers exposed to such materials, including at least PFOA, but such data

was not published, provided to governmental entities as required by law, or otherwise

publicly disclosed at the time.




                                           23
    2:21-cv-02523-RMG     Date Filed 08/10/21   Entry Number 1    Page 24 of 49




      87.    By at least the end of the 1980s, Defendants, including at least 3M and

DuPont, understood that, not only did PFAS, including at least PFOA and PFOS,

get into and persist and accumulate in the human blood and in the human body, but

that once in the human body and blood, particularly the longer-chain PFAS, such as

PFOS and PFOA, had a long half-life. Meaning that it would take a very long time

before even half of the material would start to be eliminated, which allowed

increasing levels of the chemicals to build up and accumulate in the blood and/or

body of exposed individuals over time, particularly if any level of exposure

continued.

      88.    By at least the end of the 1990s, additional research and testing

performed by Defendants’ manufacturing and/or using PFAS, including at least 3M

and DuPont, indicated that at least one such PFAS, PFOA, had caused a triad of

tumors (Leydig cell (testicular), liver, and pancreatic) in a second chronic cancer

study in rats.

      89.    By at least the end of the 1990s, the precise mechanism(s) of action by

which any PFAS caused each of the tumors found in animal studies had still not

been identified, mandating that Defendants continue to presume that any such

PFAS that caused such tumors in animal studies could present a potential cancer

risk to exposed humans.

      90.    By at least 2010, additional research and testing performed by

Defendants’ manufacturing and/or using PFAS, including at least 3M and DuPont,

revealed multiple potential adverse health impacts among workers exposed to such




                                        24
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1    Page 25 of 49




PFAS, including at least PFOA, such as increased cancer incidence, hormone

changes, lipid changes, and thyroid and liver impacts.

      91.    When the United States Environmental Protection Agency (“USEPA”)

and other state and local public health agencies and officials first began learning

of PFAS exposure in the United States and potential associated adverse health

effects, Defendants repeatedly assured and represented to such entities and the

public that such exposure presented no risk of harm and were of no significance.

      92.    After the USEPA and other entities began asking Defendants to stop

manufacturing and/or using certain PFAS, Defendants began manufacturing and/or

using and/or began making and/or using more of certain other and/or “new” PFAS,

including PFAS materials with six or fewer carbons, such as GenX (collectively

“Short-Chain PFAS”).

      93.    Defendants’ manufacturing and/or using Short-Chain PFAS, including

at least DuPont and 3M, are aware that one or more such Short-Chain PFAS

materials also have been found in human blood.

      94.    By at least the mid-2010s, Defendants, including at least DuPont and

Chemours, were aware that at least one Short-Chain PFAS had been found to cause

the same triad of tumors (Leydig (testicular), liver, and pancreatic) in a chronic rat

cancer study as had been found in a chronic rat cancer study with a non-Short-

Chain PFAS.

      95.    Research and testing performed by and/or on behalf of Defendants

making and/or using Short-Chain PFAS indicates that such Short-Chain PFAS




                                         25
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1   Page 26 of 49




materials present the same, similar, and/or additional risks to human health as had

been found in research on other PFAS materials, including cancer risk.

      96.     Nevertheless, Defendants repeatedly assured and represented to

governmental entities and the public (and continue to do so) that the presence of

PFAS, including Short-Chain PFAS, in human blood at the levels found within the

United States present no risk of harm and is of no legal, toxicological, or medical

significance of any kind.

      97.     At all relevant times, Defendants, individually and/or collectively,

possessed the resources and ability but have intentionally, purposefully, recklessly,

and/or negligently chosen not to fund or sponsor any study, investigation, testing,

and/or other research of any kind of the nature that Defendants’ claim is necessary

to confirm and/or prove that the presence of any one and/or combination of PFAS in

human blood causes any disease and/or adverse health impact of any kind in

humans, presents any risk of harm to humans, and/or is of any legal, toxicological,

or medical significance to humans, according to standards Defendants deem

acceptable.

      98.     Even after an independent science panel, known as the “C8 Science

Panel,” publicly announced in the 2010s that human exposure to 0.05 parts per

billion or more of one PFAS, PFOA, had “probable links” with certain human

diseases, including kidney cancer, testicular cancer, ulcerative colitis, thyroid

disease, preeclampsia, and medically-diagnosed high cholesterol, Defendants

repeatedly assured and represented to governmental entities, their customers, and




                                          26
    2:21-cv-02523-RMG        Date Filed 08/10/21   Entry Number 1      Page 27 of 49




the public (and continue to do so) that the presence of PFAS in human blood at the

levels found within the United States presents no risk of harm and is of no legal,

toxicological, or medical significance of any kind, and have represented to and

assured such governmental entities, their customers, and the public (and continue

to do so) that the work of the independent C8 Science Panel was inadequate.

      99.    At all relevant times, Defendants shared and/or should have shared

among themselves all relevant information relating to the presence, biopersistence,

and bioaccumulation of PFAS in human blood and associated toxicological,

epidemiological, and/or other adverse effects and/or risks.

      100.   As of the present date, blood serum testing and analysis by

Defendants, independent scientific researchers, and/or government entities has

confirmed    that    PFAS    materials    are   clinically   demonstrably   present    in

approximately 99% of the current population of the United States.

      101.   There    is    no   naturally-occurring   “background,”    normal,   and/or

acceptable level or rate of any PFAS in human blood, as all PFAS detected and/or

present in human blood is present and/or detectable in such blood as a direct and

proximate result of the acts and/or omissions of Defendants.

      102.   At all relevant times, Defendants, through their acts and/or omissions,

controlled, minimized, trivialized, manipulated, and/or otherwise influenced the

information that was published in peer-review journals, released by any

governmental entity, and/or otherwise made available to the public relating to

PFAS in human blood and any alleged adverse impacts and/or risks associated




                                           27
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1   Page 28 of 49




therewith, effectively preventing Plaintiff from discovering the existence and extent

of any injuries/harm as alleged herein.

      103.   At all relevant times, Defendants, through their acts and/or omissions,

took steps to attack, challenge, discredit, and/or otherwise undermine any scientific

studies, findings, statements, and/or other information that proposed, alleged,

suggested, or even implied any potential adverse health effects or risks and/or any

other fact of any legal, toxicological, or medical significance associated with the

presence of PFAS in human blood.

      104.   At all relevant times, Defendants, through their acts and/or omissions,

concealed and/or withheld information from their customers, governmental entities,

and the public that would have properly and fully alerted Harwood to the legal,

toxicological, medical, or other significance and/or risk from having any PFAS

material in Harwood’s blood.

      105.   At all relevant times, Defendants encouraged the continued and even

further increased use of PFAS by their customers and others, including but not

limited to the manufacture, use, and release, of AFFF containing PFAS and/or

emergency responder protection gear or equipment coated with materials made

with or containing PFAS, and tried to encourage and foster the increased and

further use of PFAS in connection with as many products/uses/and applications as

possible, despite knowledge of the toxicity, persistence, and bioaccumulation

concerns associated with such activities.

      106.   To this day, Defendants deny that the presence of any PFAS in human




                                            28
    2:21-cv-02523-RMG        Date Filed 08/10/21    Entry Number 1   Page 29 of 49




blood, at any level, is an injury or presents any harm or risk of harm of any kind, or

is otherwise of any legal, toxicological, or medical significance.

       107.   To this day, Defendants deny that any scientific study, research,

testing, or other work of any kind has been performed that is sufficient to suggest to

the public that the presence of any PFAS material in human blood, at any level, is

of any legal, toxicological, medical, or other significance.

       108.   Defendants, to this day, affirmatively assert and represent to

governmental entities, their customers, and the public that there is no evidence that

any of the PFAS found in human blood across the United States causes any health

impacts or is sufficient to generate an increased risk of future disease sufficient to

warrant diagnostic medical testing, often referring to existing studies or data as

including too few participants or too few cases or incidents of disease to draw any

scientifically credible or statistically significant conclusions.

       109.   Defendants were and/or should have been aware, knew and/or should

have known, and/or foresaw or should have foreseen that their design, marketing,

development, manufacture, distribution, release, training and response of users,

production of instructional materials, sale and/or other handling and/or use of

AFFF containing PFAS would result in the contamination of the blood and/or body

of Plaintiff with PFAS, and the biopersistence and bioaccumulation of such PFAS in

his blood and/or body.

       110.   Defendants were and /or should have been aware, or knew and/or

should have known, and/or foresaw or should have foreseen that allowing PFAS to




                                            29
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1   Page 30 of 49




contaminate the blood and/or body of Harwood would cause injury, irreparable

harm, and/or unacceptable risk of such injury and/or irreparable harm to Harwood.

      111.     Defendants did not seek or obtain permission or consent from Harwood

before engaging in such acts and/or omissions that caused, allowed, and/or

otherwise resulted in Harwood’s exposure to AFFF and the contamination of

Harwood’s blood and/or body with PFAS materials, and resulting biopersistence and

bioaccumulation of such PFAS in his blood and/or body.

      B.       Defendants’ History of Manufacturing and Selling AFFF

      112.     3M began producing PFOS and PFOA by electrochemical fluorination

in the 1940s. In the 1960s, 3M used its fluorination process to develop AFFF.

      113.     3M manufactured, marketed, and sold AFFF from the 1960s to the

early 2000s.

      114.     National Foam and Tyco/Ansul began to manufacture, market, and sell

AFFF in the 1970s.

      115.     Buckeye began to manufacture, market, and sell AFFF in the 2000s.

      116.     In 2000, 3M announced it was phasing out its manufacture of PFOS,

PFOA, and related products, including AFFF. 3M, in its press release announcing

the phase out, stated “our products are safe,” and that 3M’s decision was “based on

[its] principles of responsible environment management.” 3M further stated that

“the presence of these materials at [] very low levels does not pose a human health

or environmental risk.” In communications with the EPA at that time, 3M also

stated that it had “concluded that…other business opportunities were more




                                          30
    2:21-cv-02523-RMG        Date Filed 08/10/21   Entry Number 1   Page 31 of 49




deserving of the company’s energies and attention…”

      117.      Following 3M’s exit from the AFFF market, the remaining Defendants

continued to manufacture and sell AFFF that contained PFAS and/or its precursors.

      118.      Defendants knew their customers warehoused large stockpiles of

AFFF. In fact, Defendants marketed their AFFF products by touting its shelf-life.

Even after Defendants fully understood the toxicity of PFAS, and their impacts to

the health of humans following exposure, Defendants concealed the true nature of

PFAS. While Defendants phased out production or transitioned to other formulas,

they did not instruct their customers that they should not use AFFF that contained

PFAS and/or their precursors. Defendants further did not act to get their harmful

products off the market.

      119.      Defendants did not warn public entities, firefighter trainees who they

knew would foreseeably come into contact with their AFFF products, or firefighters

employed by either civilian and/or military employers that use of and/or exposure to

Defendants’ AFFF products containing PFAS and/or its precursors would pose a

danger to human health

      120.      Harwood directly used, was exposed, and/or was given AFFF to help

fight fires on a regular basis.

      121.      Harwood was never informed that this product was inherently

dangerous. Nor was Harwood warned about the known health risks associated with

this product.

      122.      Harwood never received or was told to use any protective gear to guard




                                           31
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1   Page 32 of 49




against the known dangerous propensities of this product.

      123.   Defendants have known of the health hazards associated with AFFF

and/or its compounds for decades and that in their intended and/or common use

would harm human health.

      124.   Information regarding AFFF and its compounds were readily

accessible to each of the above-referenced Defendants for decades because each is an

expert in the field of AFFF manufacturing and/or the materials needed to

manufacture AFFF, and each has detailed information and understanding about

the chemical compounds that form AFFF products.

      125.   The AFFF Defendants’ manufacture, distribution and/or sale of AFFF

resulted in the Plaintiff and other individuals who came in contact with the

chemical to develop cancer.

      126.   The AFFF Defendants through their manufacturing, distribution

and/or sale of AFFF, and through their involvement and/or participation in the

creation of training and instructional materials and activities, knew, foresaw,

and/or should have known and/or foreseen that Harwood and those similarly

situated would be harmed.

      127.   The AFFF Defendants’ products were unreasonably dangerous and the

Defendants failed to warn of this danger.

                               CAUSES OF ACTION

                              COUNT I – NEGLIGENCE

      128.   Plaintiff hereby incorporates by reference the allegations contained in




                                          32
    2:21-cv-02523-RMG      Date Filed 08/10/21    Entry Number 1   Page 33 of 49




the preceding paragraphs of this Complaint as if restated in full herein.

      129.   Defendants had a duty to individuals, including Harwood, to exercise

reasonable ordinary, and appropriate care in the manufacturing, design, labeling,

packaging, testing, instruction, warning, selling, marketing, distribution, and

training related to the AFFF product.

      130.   Defendants breached their duty of care and were negligent, grossly

negligent, reckless and willful as described herein in the design, manufacture,

labeling, warning, instruction, training, selling, marketing, and distribution of the

AFFF products or underlying PFAS containing chemicals used in AFFF production

in one or more of the following respects:

             a.     Failing to design the products so as to avoid an unreasonable

risk of harm to individuals, including Harwood;

             b.     Failing to use reasonable care in the testing of the products so

as to avoid an unreasonable risk of harm to individuals, including Harwood;

             c.     Failing to use appropriate care in inspecting the products so as

to avoid an unreasonable risk of harm to individuals, including Harwood;

             d.     Failing to use appropriate care in instructing and/or warning

the public as set forth herein of risks associated with the products, so as to avoid

unreasonable risk of harm to individuals, including Harwood;

             e.     Failing to use reasonable care in marketing, promoting, and

advertising the products so as to avoid unreasonable risk of harm to individuals,

including Harwood;




                                            33
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1     Page 34 of 49




              f.    Otherwise negligently or carelessly designing, manufacturing,

marketing, distributing, warning; and

              g.    In selling and or distributing a product which was inherently

dangerous to the public;

      131.    As a direct and proximate result of Defendants’ negligence, Harwood

has been injured, sustained severe and permanent pain, suffering, disability,

impairment, loss of enjoyment of life, loss of care, comfort, economic loss and

damages including, but not limited to medical expenses, lost income, and/or other

damages.

      WHEREFORE, the Plaintiff prays judgments against the Defendants for

actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                               COUNT II – BATTERY

      132.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.

      133.    At all relevant times, Defendants possessed knowledge that the AFFF

containing PFAS which they designed, engineered, manufactured, fabricated, sold,

handled, released, trained users on, produced instructional materials for, used,

and/or distributed were bio- persistent, bio-accumulative, toxic, potentially

carcinogenic, and/or otherwise harmful/injurious and that their continued

manufacture, use, sale, handling, release, and distribution would result in Harwood




                                          34
    2:21-cv-02523-RMG     Date Filed 08/10/21   Entry Number 1   Page 35 of 49




having PFAS in Plaintiff’s blood, and the biopersistence and bioaccumulation of

such PFAS in Harwood’s blood.

      134.   However, despite possessing such knowledge, Defendants knowingly,

purposefully, and/or intentionally continued to engage in such acts and/or

omissions, including but not limited to all such acts and/or omissions described in

this Complaint, that continued to result in Harwood accumulating PFAS in

Harwood’s blood and/or body, and such PFAS persisting and accumulating in

Harwood’s blood and/or body.

      135.   Defendants did not seek or obtain permission or consent from Harwood

to put or allow PFAS materials into Harwood’s blood and/or body, or to persist in

and/or accumulate in Harwood’s blood and/or body.

      136.   Entry into, persistence in, and accumulation of such PFAS in

Harwood’s body and/or blood without permission or consent is an unlawful and

harmful and/or offensive physical invasion and/or contact with Harwood’s person

and unreasonably interferes with Harwood’s rightful use and possession of

Harwood’s blood and/or body.

      137.   At all relevant times, the PFAS present in the blood of Harwood

originated from Defendants’ acts and/or omissions.

      138.   Defendants continue to knowingly, intentionally, and/or purposefully

engage in acts and/or omissions that result in the unlawful and unconsented-to

physical invasion and/or contact with Harwood that resulted in persisting and

accumulating levels of PFAS in Harwood’s blood.




                                        35
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1    Page 36 of 49




      139.    Harwood, and any reasonable person, would find the contact at issue

harmful and/or offensive.

      140.    Defendants acted intentionally with the knowledge and/or belief that

the contact, presence and/or invasion of PFAS with, onto and/or into Harwood’s

blood serum, including its persistence and accumulation in such serum, was

substantially certain to result from those very acts and/or omissions.

      141.    Defendants’ intentional acts and/or omissions resulted directly and/or

indirectly in harmful contact with Harwood’s blood and/or body.

      142.    The continued presence, persistence, and accumulation of PFAS in the

blood and/or body of Harwood is offensive, unreasonable, and/or harmful, and

thereby constitutes a battery.

      143.    The presence of PFAS in the blood and/or body of Harwood altered the

structure and/or function of such blood and/or body parts and resulted in cancer.

      144.    As a direct and proximate result of the foregoing acts and omissions,

Harwood suffered physical injury for which Defendants are therefore liable.

      WHEREFORE, the Plaintiff prays judgments against the Defendants for

actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                      COUNT III – INADEQUATE WARNING

      145.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.




                                          36
    2:21-cv-02523-RMG      Date Filed 08/10/21    Entry Number 1      Page 37 of 49




      146.    Defendants knew or should have known:

              a.    exposure to AFFF containing PFAS was hazardous to human

health;

              b.    the   manner    in   which   they   were     designing,    marketing,

developing, manufacturing, distributing, releasing, training, instructing, promoting,

and selling AFFF containing PFAS was hazardous to human health; and

              c.    the   manner    in   which   they   were     designing,    marketing,

developing,    manufacturing,      marketing,    distributing,    releasing,     training,

instructing, promotion and selling AFFF containing PFAS would result in the

contamination of Plaintiff’s blood and/or body as a result of exposure.

      147.    Defendants had a duty to warn of the hazards associated with AFFF

containing PFAS entering the blood and/or body of Harwood because they knew of

the dangerous, hazardous, and toxic properties of AFFF containing PFAS.

Defendants failed to provide sufficient warning to purchasers that the use of their

AFFF products would cause PFAS to be released and cause the exposure and

bioaccumulation of these toxic chemicals in the blood and/or body of Harwood.

      148.    Adequate instructions and warnings on the AFFF containing PFAS

could have reduced or avoided these foreseeable risks of harm and injury to

Harwood If Defendants provided adequate warnings:

              a.    Harwood could have and would have taken measures to avoid or

lessen exposure; and

              b.    end users and governments could have taken steps to reduce or




                                          37
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1     Page 38 of 49




prevent the release of PFASs into the blood and/or body of Harwood. Defendants’

failure to warn was a direct and proximate cause of Harwood’s injuries from PFAS

that came from the use, storage, and disposal of AFFF containing PFAS. Crucially,

Defendants’ failure to provide adequate and sufficient warnings for the AFFF

containing PFAS they designed, marketed, manufactured, distributed, released,

promoted, and sold renders the AFFF a defective product.

      149.    Defendants were negligent in their failure to provide Harwood with

adequate warnings or instruction that the use of their AFFF products would cause

PFAS to be released into the blood and/or body of Harwood. As a result of

Defendants’ conduct and the resulting contamination, Harwood suffered severe

personal injuries by exposure to AFFF containing PFAS.

      150.    Defendants’ negligent failure to warn directly and proximately caused

the harm to and damages suffered by Harwood.

      WHEREFORE, the Plaintiff prays judgments against the Defendants for

actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                          COUNT IV – DESIGN DEFECT

      151.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.

      152.    Defendants knew or should have known:

              a.    exposure to AFFF containing PFAS is hazardous to human




                                          38
      2:21-cv-02523-RMG    Date Filed 08/10/21   Entry Number 1   Page 39 of 49




health;

              b.     the manner in which AFFF containing PFAS was designed,

manufactured, marketed, distributed, and sold was hazardous to human health;

and

              c.     the manner in which AFFF containing PFAS was designed,

manufactured, marketed, distributed, and could and would release PFAS into

Harwood and cause the exposure and bioaccumulation of these toxic and poisonous

chemicals in the blood and/or body of Harwood.

       153.   Knowing of the dangerous and hazardous properties of the AFFF

containing PFAS, Defendants could have designed, manufactured, marketed,

distributed, and sold alternative designs or formulations of AFFF that did not

contain hazardous and toxic PFAS. These alternative designs and formulations were

already available, practical, and technologically feasible. The use of these

alternative designs would have reduced or prevented reasonably foreseeable harm

to Plaintiff caused by the Defendants’ design, manufacture, marketing, distribution,

and sale of AFFF containing hazardous and toxic PFAS.

       154.   The AFFF containing PFAS that was designed, manufactured,

marketed, distributed, and sold by the Defendants was so hazardous, toxic, and

dangerous to human health that the act of designing, formulating, manufacturing,

marketing, distributing, and selling this AFFF was unreasonably dangerous under

the circumstances.

       155.   The AFFF designed, formulated, manufactured, marketed, distributed,




                                         39
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1        Page 40 of 49




and sold by Defendants was defectively designed and the foreseeable risk of harm

could and would have been reduced or eliminated by the adoption of a reasonable

alternative design that was not unreasonably dangerous. Defendants’ defective

design and formulation of AFFF containing PFAS was a direct and proximate cause

of the contamination of the blood and/or body of Harwood and the persistence and

accumulation of PFAS in Harwood’s blood and/or body.

      156.    Defendants’ defective design and formulation of AFFF containing

PFAS caused the contamination described herein resulting in personal injuries to

Harwood. As a direct result of the harm and injury caused by Defendants’ defective

design and the contamination described herein, Harwood has been exposed to AFFF

containing PFAS and other toxic substances and has developed cancer.

      157.    Defendants’ negligent failure to design a reasonably safe product

directly and proximately caused the harm to and damages suffered by Harwood.

      WHEREFORE, the Plaintiff pray judgments against the Defendants for

actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                    COUNT V – STRICT LIABILITY (STATUTORY)

      158.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.

      159.    Plaintiff asserts any and all remedies available under statutory causes

of action from Harwood’s state for strict liability against each Defendant.

      160.    The    Defendants   were   engaged     in   designing,     manufacturing,

                                          40
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1    Page 41 of 49




marketing, selling, and distribution of AFFF.

      161.    AFFF was in a defective condition and unreasonably dangerous to

users and/or consumers when designed, manufactured, marketed, sold, and/or

distributed to the public by the Defendants.

      162.    As a direct and proximate result of the Defendants products’

aforementioned defects, Harwood has been injured, sustained severe and

permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of

care, comfort, economic loss and damages including, but not limited to medical

expenses, lost income, and other damages.

      163.    The Defendants are strictly liable in tort to Harwood for their wrongful

conduct.

      WHEREFORE, the Plaintiff prays judgments against the Defendants for

actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                COUNT VI – STRICT LIABILITY (RESTATEMENT)

      164.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.

      165.    The Plaintiff brings strict product liability claims under the common

law, Section 402A of the Restatement of Torts (Second), and/or Restatement of Torts

(Third) against Defendants.

      166.    As designed, manufactured, marketed, tested, assembled, equipped,




                                          41
    2:21-cv-02523-RMG        Date Filed 08/10/21   Entry Number 1   Page 42 of 49




distributed and/or sold by the Defendants the AFFF product was in a defective and

unreasonably dangerous condition when put to reasonably anticipated use to

foreseeable consumers and users, including Harwood.

         167.   The Defendants had available reasonable alternative designs which

would have made the AFFF product safer and would have most likely prevented the

injuries and damages to Harwood, thus violating state law and the Restatement of

Torts.

         168.   The Defendants failed to properly and adequately warn and instruct

Harwood as to the proper safety and use of the Defendants product.

         169.   The Defendants failed to properly and adequately warn and instruct

Harwood regarding the inadequate research and testing of the product.

         170.   The Defendants’ products are inherently dangerous and defective, unfit

and unsafe for their intended and reasonably foreseeable uses, and do not meet or

perform to the expectations.

         171.   As a proximate result of the Defendants’ design, manufacture,

marketing, sale, and distribution of the products, Harwood has been injured and

sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium, and economic damages.

         172.   By reason of the foregoing, the Defendants are strictly liable for the

injuries and damages suffered by Harwood, caused by these defects in the AFFF

product.

         WHEREFORE, the Plaintiff prays judgments against the Defendants for




                                           42
    2:21-cv-02523-RMG      Date Filed 08/10/21     Entry Number 1    Page 43 of 49




actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                   COUNT VII – FRAUDULENT CONCEALMENT

      173.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.

      174.    Throughout the relevant time period, Defendants knew that their

products were defective and unreasonably unsafe for their intended purpose.

      175.    Defendants fraudulently concealed from and/or failed to disclose to or

warn Harwood, and the public that their products were defective, unsafe, and unfit

for the purposes intended, and that they were not of merchantable quality.

      176.    Defendants were under a duty to Harwood and the public to disclose

and warn of the defective and harmful nature of the products because:

              a.    Defendants were in a superior position to know the true quality,

safety and efficacy of the Defendants’ products;

              b.    Defendants knowingly made false claims about the safety and

quality of the Defendants’ product in documents and marketing materials; and

              c.    Defendants    fraudulently     and   affirmatively   concealed   the

defective nature of the Defendants’ products from Harwood.

      177.    The facts concealed and/or not disclosed by Defendants to Harwood

were material facts that a reasonable person would have considered to be important

in deciding whether or not to purchase and/or use the Defendants’ products.




                                          43
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1     Page 44 of 49




      178.    Defendants intentionally concealed and/or failed to disclose the true

defective nature of the products so that Harwood would use the Defendants’

products, Harwood justifiably acted or relied upon, to Harwood’s detriment, the

concealed and/or non-disclosed facts as evidenced by Harwood’s use of the

Defendants’ products.

      179.    Defendants, by concealment or other action, intentionally prevented

Harwood from acquiring material information regarding the lack of safety and

effectiveness of the Defendants’ products and are subject to the same liability to

Harwood for Harwood’s pecuniary losses, as though Defendants had stated the non-

existence of such material information regarding the Defendants’ products’ lack of

safety and effectiveness and dangers and defects, and as though Defendants had

affirmatively stated the non-existence of such matters that Harwood was thus

prevented from discovering the truth. Defendants therefore have liability for

fraudulent    concealment   under    all   applicable   laws,   including,   inter   alia,

Restatement (Second) of Torts §550 (1977).

      180.    As a proximate result of Defendants’ conduct, Harwood has been

injured, and sustained severe and permanent pain, suffering, disability, impairment,

loss of enjoyment of life, loss of care, comfort, and economic damages.

      WHEREFORE, the Plaintiff prays judgments against the Defendants for

actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.




                                           44
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1    Page 45 of 49




      COUNT VIII – BREACH OF EXPRESS AND IMPLIED WARRANTIES

      181.   Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.

      182.   At all times relevant hereto, the Defendants manufactured, marketed,

labeled, and sold the AFFF products that has been previously alleged and described

herein.

      183.   At the time the Defendants designed, developed, marketed, sold,

labeled, and distributed the AFFF products, the Defendants knew of the use for

which it was intended, and implied and/or expressly warranted that the product was

merchantable, safe, and fit for its intended purpose.

      184.   The Defendants warranted that the product was merchantable and fit

for the particular purpose for which it was intended and would be reasonably safe.

These warranties were breached, and such breach proximately resulted in the

injuries and damages suffered by Harwood.

      185.   Harwood is within the class of foreseeable users and reasonably relied

upon Defendants' judgment, and the implied and/or express warranties in using the

products.

      186.   The Defendants breached their implied and/or express warranties and

did not meet the expectations for the performance of the product when used for its

intended use and was neither of merchantable quality nor safe for its intended use

in that the product has a propensity to cause serious injury, pain, and cancer.

      WHEREFORE, the Plaintiff prays judgments against the Defendants for




                                         45
    2:21-cv-02523-RMG      Date Filed 08/10/21   Entry Number 1     Page 46 of 49




actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                            COUNT IX – WANTONNESS

      187.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint as if restated in full herein.

      188.    Defendants and their employees, agents, officers, and representatives

owed a duty of care to end users of their AFFF products, including Harwood.

      189.    Defendants breached the duty of care owed to Harwood.

      190.    The actions of Defendants and their employees, agents, officers, and

representatives were willful and wanton and exhibited a reckless disregard for the

life, health, and safety of the end users of Defendants’ AFFF products, including

Harwood.

      191.    As a proximate and foreseeable consequent of the actions of

Defendants, Harwood was exposed to unreasonably dangerous toxic PFAS

containing AFFF, which caused Harwood’s injury.

      WHEREFORE, the Plaintiff prays judgments against the Defendants for

actual, compensatory, consequential, and punitive damages, together with the costs

of this action, and for such other and further relief as this Court may deem fit, just,

and proper.

                 TOLLING OF THE STATUTE OF LIMITATIONS
                               Discovery Rule Tolling

      192.    Plaintiff had no way of knowing about the risk of serious injury


                                          46
    2:21-cv-02523-RMG       Date Filed 08/10/21   Entry Number 1     Page 47 of 49




associated with the use of and exposure to AFFF until very recently.

       193.   Within the time period of any applicable statute of limitations,

Harwood could not have discovered, through the exercise of reasonable diligence,

that exposure to AFFF is harmful to human health.

       194.   Harwood did not discover and did not know of facts that would cause a

reasonable person to suspect the risk associated with the use of and exposure to

AFFF; nor would a reasonable and diligent investigation by Harwood have disclosed

that AFFF could cause personal injury.

       195.   For these reasons, all applicable statutes of limitations have been tolled

by operation of the discovery rule with respect to Plaintiff’s claims.

                           Fraudulent Concealment Tolling

       196.   All applicable statute of limitations have also been tolled by

Defendants knowing and active fraudulent concealment and denial of the facts

alleged herein throughout the time period relevant to this action.

       197.   Instead of disclosing critical safety information regarding AFFF,

Defendants have consistently and falsely represented the safety of AFFF products.

       198.   This fraudulent concealment continues through present day.

       199.   Due to this fraudulent concealment, all applicable statutes of

limitations have been tolled by operation of the discovery rule with respect to

Plaintiff’s claims.

                                       Estoppel

       200.   Defendants were under a continuous duty to consumer, end users, and




                                           47
    2:21-cv-02523-RMG       Date Filed 08/10/21     Entry Number 1   Page 48 of 49




other persons coming into contact with their products, including Harwood, to

accurately provide safety information concerning its products and the risk

associated with the use of and exposure to AFFF.

      201.   Instead, Defendants knowingly, affirmatively, and actively concealed

safety information concerning AFFF and the serious risks associated with the use of

and exposure to AFFF.

      202.   Based on the foregoing, Defendants are estopped from relying on any

statute of limitations in defense of this action.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against all Defendants, jointly

and severally, on each of the above-referenced claims and Causes of Action as

follows:

      Awarding compensatory damages to Plaintiff for past and future damages,

including but not limited, to pain and suffering for severe and permanent personal

injuries sustained by Harwood, health care costs, medical monitoring, together with

interest and costs as provided by law;

      Punitive and/or exemplary damages for the wanton, willful, fraudulent, and/or

reckless acts of the Defendants who demonstrated a complete disregard and

reckless indifference for the safety and welfare of Harwood and of the general public

and to Harwood in an amount sufficient to punish Defendants and deter future

similar conduct;

      Awarding Plaintiff attorneys’ fees;




                                            48
    2:21-cv-02523-RMG    Date Filed 08/10/21     Entry Number 1   Page 49 of 49




     Awarding Plaintiff the costs of these proceedings; and

     Such other and further relief as this Court deems just and proper.

                                JURY DEMAND

     Plaintiff hereby demands a trial by jury.

     RESPECTFULLY SUBMITTED this the 10th day of August, 2021.

                                             DIANE HARWOOD, INDIVIDUALLY
                                             AND ON BEHALF OF ALL
                                             WRONGFUL DEATH
                                             BENEFICIARIES OF ROY LINDSAY
                                             HARWOOD, DECEASED

                                             By:    /s/ W. Thomas McCraney, III
                                                    W. Thomas McCraney, III
                                                    Attorney for Plaintiff

OF COUNSEL:

W. Thomas McCraney, III (MS Bar No. 10171)
McCraney | Montagnet | Quin | Noble, PLLC
602 Steed Road • Suite 200
Ridgeland, Mississippi 39157
Telephone: (601) 707-5725
Email:      tmccraney@mmqnlaw.com




                                        49
